DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/07/2022 has been entered.  
Claims   1-19 and 24-28   remain pending for this application.  The Applicant’s amendments to the Specification are sufficient and have overcome each and every objection and 112 (b) rejections previously set forth in the Non-Final Office Action dated 1/24/2022.  
The examiner acknowledges the applicant’s explanation of the interpretation of directions with respect to key structural features and accepts the applicant’s explanation.  The correct interpretations of Claims 1, 13 and 25 are applied in this allowance.
The applicant is thanked for their detailed responses and explanations provided in their arguments and remarks.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a container and integrated closure with tamper evident features using a frangible tear feature that is integrated into the opening tab structure (or frangible lines for equipping such a container), having all limitations of the following claims, particularly as illustrated in Examiner’s Annotated Diagram AA and the description of the individual claims that follow:

    PNG
    media_image1.png
    705
    1460
    media_image1.png
    Greyscale

Examiner's Annotated Diagram AA
Claim 1: The following elements are not taught in the prior art:-4-16723889.v1Appl. No. 16/879,177Filed: May 20, 2020 Reply to Office action of: January 24, 2022a frangible line extending: from the first side edge of the lid hinge panel partially across the lid hinge panel to a first point on the lid hinge panel; the frangible line then extending from the first point outwardly to the hinge and then the frangible line extending across the hinge and the frangible line extending inwardly from the hinge to a second point on the base hinge panel; and the frangible line extending from the second point partially across the base hinge panel to the second side edge of the base hinge panel; (As noted in Examiner’s Annotated Diagram AA, the prior art’s frangible lines are not continuous, do not cross the hinge area, or the frangible element is the hinge area.)
Claim 13:The following elements are not taught in the prior art: a frangible line dividing the fold into a first side and a second side; the frangible line extending: partially across the lid hinge panel to a first point on the lid hinge panel; the frangible line then extending from the first point outwardly to the hinge and then the frangible line extending across the hinge and the frangible line extending inwardly from the hinge to a second point on the base hinge panel; and the frangible line extending from the second point partially across the base hinge panel; (As noted in Examiner’s Annotated Diagram AA, the prior art’s frangible lines are not continuous, do not cross the hinge area, or the frangible element is the hinge area.)
Claim 22: The following elements are not taught in the prior art: a frangible line extending: from the first side edge of the lid hinge panel partially across the lid hinge panel to a first arcuate segment of the frangible line on the lid hinge panel; the frangible line then extending from the first arcuate segment of the frangible line outwardly to the hinge, the frangible line then extending across the hinge and the frangible line extending inwardly from the hinge to a second arcuate segment of the frangible line on the base hinge panel; and the frangible line extending from the second arcuate segment of the frangible line partially across the base hinge panel to the second side edge of the base hinge panel; (As noted in Examiner’s Annotated Diagram AA, the prior art’s frangible lines are not continuous, do not cross the hinge area, or the frangible element is the hinge area.)
Since the closest prior art (e.g. Kalmanides, Petrie and Vovan) teaches either frangible lines that are the hinge or does not have a continuous frangible line that crossed the hinge that connects the lid hinge panel and the base hinge panel, the prior art lacks the features outlined in Claims 1, 13 and 25 above.  Therefore, the prior art does not anticipate the claimed subject matter. 
Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-12, 13-19 and 24, and 26-28 are allowable as they depend from the allowable claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731